Exhibit 99.1 CONSOLIDATED BALANCE SHEETS As at June 30, December31, (UNAUDITED) (Cdn$000s) Notes ASSETS Cash Accounts receivable Prepaids and deposits Derivative asset 21 Total current assets Long-term investments 4 Derivative asset 21 Other long-term assets 5 Exploration and evaluation 6, 7 Property, plant and equipment 7, 8 Goodwill 9 Total assets LIABILITIES Accounts payable and accrued liabilities Dividends payable 13 Current portion of long-term debt 10 - Derivative liability 21 Decommissioning liability 12 Total current liabilities Long-term debt 10 Derivative liability 21 Other long-term liabilities 11, 19 Decommissioning liability 12 Deferred income tax Total liabilities SHAREHOLDERS’ EQUITY Shareholders’ capital 13 Contributed surplus Deficit 14 ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity See accompanying notes to the consolidated financial statements. CRESCENT POINT ENERGY CORP. 1 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three months ended June 30 Six months ended June 30 (UNAUDITED) (Cdn$000s, except per share amounts) Notes REVENUE AND OTHER INCOME Oil and gas sales Royalties ) Oil and gas revenue Derivative gains (losses) 16, 21 ) ) ) Other income (loss) 17 ) ) EXPENSES Operating Transportation General and administrative Interest on long-term debt Foreign exchange (gain) loss 18 ) Share-based compensation 19 Depletion, depreciation and amortization 6, 8 Accretion on decommissioning liability 12 Net income before tax Tax expense (recovery) Current 5 (5 ) 5 (5 ) Deferred Net income Other comprehensive income (loss) Items that may be subsequently reclassified to profit or loss Foreign currency translation of foreign operations ) Comprehensive income Net income per share 20 Basic Diluted See accompanying notes to the consolidated financial statements. CRESCENT POINT ENERGY CORP. 2 CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (UNAUDITED) (Cdn$000s, except per share amounts) Notes Shareholders’ capital Contributed surplus Deficit Accumulated other comprehensive income (loss) Total shareholders’ equity December31, 2013 ) Issued on capital acquisitions 13 Issued pursuant to the DRIP (1)and SDP (2) 13 Redemption of restricted shares 13 ) 55 ) Share issue costs, net of tax ) ) Share-based compensation 19 Forfeit of restricted shares 19 ) ) Net income Dividends ($1.38 per share) ) ) Foreign currency translation adjustment June 30, 2014 ) December31, 2012 ) ) Issued pursuant to the DRIP (1) Redemption of restricted shares ) 6 ) Share issue costs, net of tax ) ) Share-based compensation Forfeit of restricted shares ) ) Net income Dividends ($1.38 per share) ) ) Foreign currency translation adjustment June 30, 2013 ) Premium Dividend TM and Dividend Reinvestment Plan. Share Dividend Plan. See accompanying notes to the consolidated financial statements. CRESCENT POINT ENERGY CORP. 3 CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended June 30 Six months ended June 30 (UNAUDITED) (Cdn$000s) Notes CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES Net income Items not affecting cash Other (income) loss 17 ) ) Deferred tax expense Share-based compensation 19 Depletion, depreciation and amortization Accretion on decommissioning liability Unrealized (gains) losses on derivatives 16, 21 ) Unrealized (gain) loss on foreign exchange 18 ) Decommissioning expenditures ) Change in non-cash working capital 23 ) ) INVESTING ACTIVITIES Development capital and other expenditures ) Capital acquisitions, net 7 ) Other long-term assets ) Change in non-cash working capital 23 ) FINANCING ACTIVITIES Issue of shares, net of issue costs ) Increase (decrease) in long-term debt ) Cash dividends ) Change in non-cash working capital 23 ) ) Impact of foreign currency on cash balances ) INCREASE IN CASH - - CASH AT BEGINNING OF PERIOD - - CASH AT END OF PERIOD - - See accompanying notes to the consolidated financial statements. Supplementary Information: Cash taxes (paid) recovered 5 ) Cash interest paid ) CRESCENT POINT ENERGY CORP. 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2014 (UNAUDITED) 1. STRUCTURE OF THE BUSINESS The principal undertakings of Crescent Point Energy Corp. (the “Company” or “Crescent Point”) are to carry on the business of acquiring, developing and holding interests in petroleum and natural gas properties and assets related thereto through a general partnership and wholly owned subsidiaries. Crescent Point is the ultimate parent company and is amalgamated in Alberta, Canada under the Alberta Business Corporations Act. The address of the principal place of business is 2800, 111 - 5th Ave S.W., Calgary, Alberta, Canada, T2P 3Y6. These interim consolidated financial statements were approved and authorized for issue by the Company's Board of Directors on August 12, 2014. 2. BASIS OF PREPARATION These interim consolidated financial statements of the Company are prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”). These interim consolidated financial statements have been prepared in accordance with IFRS applicable to the preparation of interim consolidated financial statements, including International Accounting Standard (“IAS”) 34, Interim Financial Reporting, and have been prepared following the same accounting policies as the annual consolidated financial statements for the year ended December 31, 2013 except as described in Note 3. The disclosures provided below are incremental to those included with the annual consolidated financial statements. Certain information and disclosures included in the notes to the annual consolidated financial statements are condensed herein or are disclosed on an annual basis only. Accordingly, these interim consolidated financial statements should be read in conjunction with the annual consolidated financial statements for the year ended December 31, 2013. The policies applied in these interim consolidated financial statements are based on IFRS issued and outstanding as of August 12, 2014, the date the Board of Directors approved the statements. The Company’s presentation currency is Canadian dollars and all amounts reported are Canadian dollars unless noted otherwise. References to “US$” are to United States dollars. Crescent Point's operations are aggregated into one reportable segment based on the similarities between the Company's Canadian and U.S. operations. 3. CHANGES IN ACCOUNTING POLICIES Effective January 1, 2014, the Company adopted the following IFRS: • IAS 36 Impairment of Assets - IAS 36 was amended in May 2013 to reduce the circumstances in which the recoverable amount of CGUs is required to be disclosed and clarify the disclosures required when an impairment loss has been recognized or reversed in the period. The amendments require retrospective application and were adopted by the Company on January 1, 2014. The adoption will only impact Crescent Point's disclosures in the notes to the financial statements in periods when an impairment loss or impairment recovery is recognized. The application of the amendment had no impact on the consolidated statements of comprehensive income or the consolidated balance sheets. • IFRIC 21 Levies - IFRIC 21 provides clarification on accounting for levies in accordance with the requirements of IAS 37 Provisions, Contingent Liabilities and Contingent Assets. The interpretation defines a levy as an outflow from an entity imposed by a government in accordance with legislation and confirms that a liability for a levy is recognized only when the triggering event specified in the legislation occurs. The retrospective adoption of this interpretation does not have any impact on Crescent Point’s consolidated financial statements. Effective January 1, 2017, the Company will adopt the following IFRS: • IFRS 15 Revenue from Contracts with Customers - IFRS 15 was issued in May 2014 and replaces IAS 18 Revenue, IAS 11 Construction Contracts and related interpretations.The standard is required to be adopted either retrospectively or using a modified transaction approach for fiscal years beginning on or after January 1, 2017 with earlier adoption permitted. IFRS 15 will be adopted by Crescent Point on January 1, 2017 and the Company is currently evaluating the impact of the standard on Crescent Point’s consolidated financial statements. CRESCENT POINT ENERGY CORP. 5 4. LONG-TERM INVESTMENTS ($000s) June 30, 2014 December31, 2013 Investments in public companies, beginning of period Unrealized gain (loss) recognized in other income (loss) ) Investments in public companies, end of period Investments in private companies, beginning of period Unrealized loss recognized in other income (loss) ) ) Investments in private companies, end of period Long-term investments, end of period a) Public Companies The Company holds common shares in publicly traded oil and gas companies. The investments are classified as financial assets at fair value through profit or loss and are fair valued with the resulting gain or loss recorded in net income. At June 30, 2014, the investments are recorded at a fair value of $34.9 million which is $69.0 million less than the original cost of the investments. At December 31, 2013, the investments were recorded at a fair value of $24.3 million which is $79.7 million less than the original cost of the investments. b) Private Companies The Company holds common shares in private oil and gas companies. The investments are classified as financial assets at fair value through profit or loss and are fair valued with the resulting gain or loss recorded in net income. At June 30, 2014, the investments are recorded at a fair value of $48.2 million which is $18.8 million less than the original cost of the investments. At December 31, 2013, the investments were recorded at a fair value of $50.0 million which is $17.0 million less than the original cost of the investments. See Note 21 - "Financial Instruments and Derivatives" for additional information regarding the Company's Level 3 investments. 5. OTHER LONG-TERM ASSETS ($000s) June30, 2014 December31, 2013 Reclamation fund Other receivables Other long-term assets a) Reclamation fund The following table reconciles the reclamation fund: ($000s) June30, 2014 December31, 2013 Balance, beginning of period Contributions Expenditures ) ) Balance, end of period b) Other receivables At June 30, 2014, the Company had investment tax credits of $11.8 million (December 31, 2013 - $11.8 million). CRESCENT POINT ENERGY CORP. 6 6. EXPLORATION AND EVALUATION ASSETS ($000s) June30, 2014 December31, 2013 Exploration and evaluation assets at cost Accumulated amortization ) ) Net carrying amount Reconciliation of movements during the period Cost, beginning of period Accumulated amortization, beginning of period ) ) Net carrying amount, beginning of period Net carrying amount, beginning of period Acquisitions through business combinations, net Additions Dispositions - ) Transfers to property, plant and equipment ) ) Amortization ) ) Foreign exchange Net carrying amount, end of period Exploration and evaluation ("E&E") assets consist of the Company's undeveloped land and exploration projects which are pending the determination of technical feasibility. Additions represent the Company's share of the cost of E&E assets. At June 30, 2014, $682.4 million remains in E&E assets after $147.2 million was transferred to property, plant and equipment ("PP&E") following the determination of technical feasibility during the six months ended June 30, 2014 (year ended December 31, 2013 - $688.3 million and $614.4 million, respectively). Impairment test of exploration and evaluation assets There were no indicators of impairment at June 30, 2014 or December 31, 2013. CRESCENT POINT ENERGY CORP. 7 7. CAPITAL ACQUISITIONS AND DISPOSITIONS If the material business combinations outlined below under Corporate Acquisitions and under Major Property Acquisitions had closed on January 1, 2014, Crescent Point's oil and gas sales and oil and gas sales less royalties, transportation and operating expenses for the six months ended June 30, 2014 would have been approximately $2.3 billion and $1.5 billion, respectively. This pro-forma information is not necessarily indicative of the results should the material business combinations have actually occurred on January 1, 2014. Oil and gas sales and oil and gas sales less royalties, transportation and operating expenses for the six months ended June 30, 2014 includes approximately $43.1 million and $26.9 million, respectively, attributable to these same material business combinations. In the six months ended June 30, 2014, the Company incurred $10.0 million (June 30, 2013 - $5.3 million) of transaction costs related to business combinations that are recorded as general and administrative expenses. a) Corporate Acquisitions CanEra Energy Corp. On May 15, 2014, Crescent Point completed the acquisition, by way of plan of arrangement, of all issued and outstanding common shares of CanEra Energy Corp. ("CanEra"), a private oil and gas company with properties in southeast Saskatchewan. Total consideration of approximately $1.1 billion included the issuance of approximately 12.9 million common shares, cash consideration of $191.8 million, assumed long-term debt and working capital ($1.3 billion was allocated to PP&E and $21.1 million was allocated to E&E assets). ($000s) Fair value of net assets acquired Accounts receivable Property, plant and equipment Exploration and evaluation Accounts payable and accrued liabilities ) Derivative liability ) Long-term debt ) Decommissioning liability ) Deferred income tax liability ) Total net assets acquired Consideration Shares issued (12,928,091 shares) Cash Total purchase price b) Major Property Acquisitions Saskatchewan Viking Asset Acquisition On June 12, 2014, Crescent Point completed the acquisition of Saskatchewan Viking oil assets for total consideration of $331.7 million comprised of the issuance of approximately 7.6 million common shares less net cash received on customary closing adjustments of $12.0 million ($338.8 million was allocated to PP&E). These assets were acquired with full tax pools and no working capital items. c) Minor Property Acquisitions and Dispositions Crescent Point completed minor property acquisitions and dispositions during the six months ended June 30, 2014 for net consideration of $160.5 million ($126.9 million was allocated to PP&E and $34.9 million was allocated to E&E assets). These minor property acquisitions and dispositions were completed with full tax pools and no working capital items. CRESCENT POINT ENERGY CORP. 8 8. PROPERTY, PLANT AND EQUIPMENT ($000s) June30, 2014 December31, 2013 Development and production assets Corporate assets Property, plant and equipment at cost Accumulated depletion, depreciation and impairment ) ) Net carrying amount Reconciliation of movements during the period Development and production assets Cost, beginning of period Accumulated depletion and impairment, beginning of period ) ) Net carrying amount, beginning of period Net carrying amount, beginning of period Acquisitions through business combinations, net Additions Dispositions ) ) Transfers from exploration and evaluation assets Depletion ) ) Impairment - ) Foreign exchange ) Net carrying amount, end of period Cost, end of period Accumulated depletion and impairment, end of period ) ) Net carrying amount, end of period Corporate assets Cost, beginning of period Accumulated depreciation, beginning of period ) ) Net carrying amount, beginning of period Net carrying amount, beginning of period Additions Depreciation ) ) Foreign exchange 4 41 Net carrying amount, end of period Cost, end of period Accumulated depreciation, end of period ) ) Net carrying amount, end of period At June 30, 2014, future development costs of $6.7 billion (December 31, 2013 - $5.9 billion) are included in costs subject to depletion. Direct general and administrative costs capitalized by the Company during the six months ended June 30, 2014 were $25.7 million (year ended December 31, 2013 - $42.2 million), including $14.3 million of share-based compensation costs (year ended December 31, 2013 - $23.1 million). CRESCENT POINT ENERGY CORP. 9 Impairment test of property, plant and equipment There were no indicators of impairment at June 30, 2014. 9. GOODWILL At June 30, 2014, the Company had goodwill of $251.9 million (December 31, 2013 - $251.9 million). Goodwill has been assigned to the Canadian operating segment. LONG-TERM DEBT The following table reconciles long-term debt: ($000s) June30, 2014 December31, 2013 Bank credit facilities Senior guaranteed notes Long-term debt Long-term debt due within one year - Long-term debt due beyond one year a) Bank Credit Facilities At June 30, 2014, the Company had a syndicated unsecured credit facility with fourteen banks and an operating credit facility with one Canadian chartered bank, for a total amount available under the combined facilities of $2.1 billion. The syndicated unsecured credit facility also included an accordion feature that allowed the Company to increase the facility by up to $500.0 million. The Company was in compliance with all debt covenants at June 30, 2014. The Company had letters of credit in the amount of $3.9 million outstanding at June 30, 2014. On August 12, 2014, the syndicated unsecured credit facility and the operating credit facility were renewed and increased to a total amount available under the combined facilities of $2.6 billion and the syndicated unsecured credit facility was expanded to now include a total of sixteen banks.The syndicated unsecured credit facility continues to include an accordion feature that allows the Company to increase the facility by up to $500.0 million. The credit facilities bear interest at the Canadian prime rate plus a margin based on a sliding scale ratio of the Company's senior debt to EBITDA, adjusted for certain non-cash items. The syndicated unsecured credit facility constitutes a revolving credit facility for a three year term which is extendible annually; the current maturity date is June 10, 2017. The operating credit facility constitutes a revolving facility for a three year term which is extendible annually; the current maturity date is June 10, 2017. The combined credit facilities have covenants which restrict the Company's ratio of senior debt to EBITDA, adjusted for certain non-cash items, to a maximum of 3.5:1.0 and the ratio of debt to capital, adjusted for certain non-cash items, to a maximum of 0.55:1.0. The Company manages its credit facilities through a combination of bankers' acceptance loans and interest rate swaps. CRESCENT POINT ENERGY CORP. 10 b) Senior Guaranteed Notes The Company has closed private offerings of senior guaranteed notes raising total gross proceeds of US$1.29 billion and Cdn$182.0 million. The notes are unsecured and rank pari passu with the Company's bank credit facilities and carry a bullet repayment on maturity. The senior guaranteed notes have financial covenants similar to those of the combined credit facilities described above. The terms, rates and carrying amounts of the Company's outstanding senior guaranteed notes are detailed below: Principal ($000s) Maturity Date Coupon Rate Interest Payment Dates June30, 2014 December31, 2013 Cdn$50,000 March 24, 2015 % September 24 and March 24 US$37,500 March 24, 2015 % September 24 and March 24 US$52,000 April 14, 2016 % October 14 and April 14 US$67,500 March 24, 2017 % September 24 and March 24 US$31,000 April 14, 2018 % October 14 and April 14 US$20,000 June 12, 2018 % December 12 and June 12 Cdn$7,000 May 22, 2019 % November 22 and May 22 US$68,000 May 22, 2019 % November 22 and May 22 US$155,000 March 24, 2020 % September 24 and March 24 Cdn$50,000 April 14, 2021 % October 14 and April 14 US$82,000 April 14, 2021 % October 14 and April 14 US$52,500 June 20, 2021 % December 20 and June 20 - Cdn$25,000 May 22, 2022 % November 22 and May 22 US$200,000 May 22, 2022 % November 22 and May 22 Cdn$10,000 June 12, 2023 % December 12 and June 12 US$270,000 June 12, 2023 % December 12 and June 12 Cdn$40,000 June 20, 2024 % December 20 and June 20 - US$257,500 June 20, 2024 % December 20 and June 20 - Senior guaranteed notes Senior guaranteed notes due within one year - Senior guaranteed notes due beyond one year Concurrent with the issuance of US$1.26 billion senior guaranteed notes, the Company entered into cross currency interest rate swaps (''CCIRS'') with a syndicate of financial institutions. To manage the Company's foreign exchange risk, the CCIRS fix the US dollar amount of the notes for purposes of interest and principal repayments at a notional amount of $1.29 billion. Concurrent with the issuance of US$30.0 million senior guaranteed notes, the Company entered a cross currency principal swap which fixed the principal repayment at a notional amount of $32.2 million. See additional information in Note 21 - “Financial Instruments and Derivatives”. OTHER LONG-TERM LIABILITIES ($000s) June30, 2014 December31, 2013 Lease inducement(1) - Long-term compensation liability (2) Other long-term liabilities The Company's lease inducement is associated with the building lease for Crescent Point's future corporate office. This non-cash liability will be amortized on a straight-line basis over the term of the lease commencing in June 2015 and extending to June 2030. Long-term compensation liability relates to the Deferred Share Unit ("DSU") Plan. See additional information in Note 19 - "Share-based Compensation". DECOMMISSIONING LIABILITY Upon retirement of its oil and gas assets, the Company anticipates substantial costs associated with decommissioning. The estimated cash flows have been discounted using an average risk-free rate of approximately 3 percent and an inflation rate of 2 percent (December 31, 2013 - approximately 3 percent and 2 percent, respectively). CRESCENT POINT ENERGY CORP. 11 The following table reconciles the decommissioning liability: ($000s) June30, 2014 December31, 2013 Decommissioning liability, beginning of period Liabilities incurred Liabilities acquired through capital acquisitions Liabilities disposed through capital dispositions ) ) Liabilities settled ) ) Revaluation of acquired decommissioning liabilities (1) Change in estimated future costs - Change in discount rate - ) Accretion expense Decommissioning liability, end of period Expected to be incurred within one year Expected to be incurred beyond one year These amounts relate to the revaluation of acquired decommissioning liabilities at the end of the period using a risk-free discount rate. At the date of acquisition, acquired decommissioning liabilities are fair valued. SHAREHOLDERS’ CAPITAL Crescent Point has an unlimited number of common shares authorized for issuance. June30, 2014 December31, 2013 Number of shares Amount ($000s) Number of shares Amount ($000s) Common shares, beginning of period Issued on capital acquisitions - - Issued on redemption of restricted shares (1) Issued pursuant to DRIP (2) and SDP (3) Common shares, end of period Cumulative share issue costs, net of tax - ) - ) Total shareholders’ capital, end of period The amount of shares issued on redemption of restricted shares is net of any employee withholding taxes. Premium Dividend TM and Dividend Reinvestment Plan. Share Dividend Plan. At June 30, 2014, the Company recorded dividends payable of $96.8 million which was settled with cash of $67.3 million and Crescent Point common shares issued pursuant to the DRIP and SDP valued at $29.5 million (683,544 common shares) on July 15, 2014. At December 31, 2013, the Company recorded dividends payable of $90.8 million which was settled with cash of $65.0 million and Crescent Point common shares issued pursuant to the DRIP valued at $25.8 million (678,361 common shares) on January 15, 2014. During the second quarter of 2014, the Company implemented a Share Dividend Plan ("SDP").The SDP enables shareholders to receive their dividends in the form of common shares which are issued at a five percent discount to the prevailing market price. DEFICIT ($000s) June30, 2014 December31, 2013 Accumulated earnings Accumulated tax effect on redemption of restricted shares Accumulated dividends ) ) Deficit ) ) CRESCENT POINT ENERGY CORP. 12 CAPITAL MANAGEMENT The Company’s capital structure is comprised of shareholders’ equity, long-term debt and working capital. The balance of each of these items is as follows: ($000s) June30, 2014 December31, 2013 Long-term debt Working capital deficiency (1) Unrealized foreign exchange on translation of US dollar senior guaranteed notes ) ) Net debt Shareholders’ equity Total capitalization Working capital deficiency is calculated as accounts payable and accrued liabilities plus dividends payable, less cash, accounts receivable, prepaids and deposits and long-term investments, excluding the equity settled component of dividends payable. Crescent Point's objective for managing capital is to maintain a strong balance sheet and capital base to provide financial flexibility, stability to dividends and to position the Company for future development of the business. Ultimately, Crescent Point strives to maximize long-term stakeholder value by ensuring the Company has the financing capacity to fund projects that are expected to add value to stakeholders and distribute any excess cash that is not required for financing projects. Crescent Point manages and monitors its capital structure and short-term financing requirements using a non-GAAP measure, the ratio of net debt to funds flow from operations. Net debt is calculated as long-term debt plus accounts payable and accrued liabilities and dividends payable, less cash, accounts receivable, prepaids and deposits and long-term investments, excluding the equity settled component of dividends payable and unrealized foreign exchange on translation of US dollar senior guaranteed notes. Funds flow from operations is calculated as cash flow from operating activities before changes in non-cash working capital, transaction costs and decommissioning expenditures. Crescent Point's objective is to maintain a net debt to funds flow from operations ratio of approximately 1.0 times. This metric is used to measure the Company's overall debt position and measure the strength of the Company's balance sheet. Crescent Point monitors this ratio and uses this as a key measure in making decisions regarding financing, capital spending and dividend levels. The Company's net debt to funds flow from operations ratio at June 30, 2014 was 1.2 times (December 31, 2013 - 1.0 times). The funds flow from operations only reflects funds flow from operations generated on acquired properties since the closing date of the acquisitions. Crescent Point strives to provide stability to its dividends over time by managing risks associated with the oil and gas industry. To accomplish this, the Company maintains a conservative balance sheet with significant unutilized lines of credit, manages its exposure to fluctuating interest rates and foreign exchange rates on its long-term debt, and actively hedges commodity prices using a 3½ year risk management program by hedging up to 65 percent, unless otherwise approved by the Board of Directors, of after royalty volumes using a portfolio of swaps, collars and put option instruments and up to 35 percent of after royalty volumes using a combination of financial derivatives and fixed differential physical contracts to manage price differentials. Crescent Point is subject to certain financial covenants on its credit facility and senior guaranteed notes agreements and is in compliance with all financial covenants as at June 30, 2014. DERIVATIVE GAINS (LOSSES) Three months ended June 30 Six months ended June 30 ($000s) Realized losses ) Unrealized gains (losses) Derivative gains (losses) OTHER INCOME (LOSS) Three months ended June 30 Six months ended June 30 ($000s) Unrealized gain (loss) on long-term investments ) ) Other loss - ) - ) Other income (loss) ) ) CRESCENT POINT ENERGY CORP. 13 FOREIGN EXCHANGE GAIN (LOSS) Three months ended June 30 Six months ended June 30 ($000s) Realized Foreign exchange loss on cross currency interest rate swaps ) Other foreign exchange gain (loss) ) ) Unrealized Foreign exchange gain (loss) on translation of US dollar senior guaranteed notes ) ) ) Other foreign exchange gain (loss) ) ) Foreign exchange gain (loss) SHARE-BASED COMPENSATION Restricted Share Bonus Plan The Company has a Restricted Share Bonus Plan pursuant to which the Company may grant restricted shares to directors, officers, employees and consultants. The restricted shares vest on terms up to three years from the grant date as determined by the Board of Directors. Restricted shareholders are eligible for monthly dividends on their restricted shares, immediately upon grant. Deferred Share Unit Plan The Company has a DSU plan for directors. Each DSU vests on the date of the grant, however, the settlement of the DSU occurs following a change of control or when the individual ceases to be a director of the Company. Deferred Share Units are settled in cash based on the prevailing Crescent Point share price. The following table reconciles the number of restricted shares and DSUs for the six months ended June 30, 2014: Restricted Shares Deferred Share Units Balance, beginning of period Granted Adjustment in accordance with grant - ) Redeemed ) - Forfeited ) - Balance, end of period For the six months ended June 30, 2014, the Company calculated total share-based compensation, net of estimated forfeitures and forfeiture true-ups, of $67.9 million (June 30, 2013 - $33.2 million), of which $14.3 million was capitalized (June 30, 2013 - $7.8 million). PER SHARE AMOUNTS The following table summarizes the weighted average shares used in calculating net income per share: Three months ended June 30 Six months ended June 30 Weighted average shares –basic Dilutive impact of restricted shares Weighted average shares –diluted FINANCIAL INSTRUMENTS AND DERIVATIVES The Company's financial assets and liabilities are comprised of cash, accounts receivable, long-term investments, reclamation fund, derivative assets and liabilities, accounts payable and accrued liabilities, dividends payable and long-term debt. Crescent Point's derivative assets and liabilities are transacted in active markets. Crescent Point's long-term investments are transacted in active and non-active markets. The Company classifies the fair value of these transactions according to the following fair value hierarchy based on the amount of observable inputs used to value the instrument: • Level 1 - Values are based on unadjusted quoted prices available in active markets for identical assets or liabilities as of the reporting date. CRESCENT POINT ENERGY CORP. 14 • Level 2 - Values are based on inputs, including quoted forward prices for commodities, time value and volatility factors, which can be substantially observed or corroborated in the marketplace. Prices in Level 2 are either directly or indirectly observable as of the reporting date. • Level 3 - Values are based on prices or valuation techniques that are not based on observable market data. Accordingly, Crescent Point's derivative assets and liabilities are classified as Level 2. Long-term investments are classified as Level 1, Level 2 or Level 3 depending on the valuation methods and inputs used and whether the applicable company is publicly traded or private. Assessment of the significance of a particular input to the fair value measurement requires judgment and may affect the placement within the fair value hierarchy. Crescent Point's valuation of investments in private companies is based primarily on recent trading activity in the relevant company's common shares. Crescent Point validates these valuations using a variety of peer comparison metrics and industry data. The Company's finance department is responsible for performing the valuation of financial instruments, including the calculation of Level 3 fair values. Refer to Note 4 for changes in the Company's Level 3 investments. Discussions of the fair values and risks associated with financial assets and liabilities, as well as summarized information related to derivative positions are detailed below: a) Carrying Amount and Fair Value of Financial Instruments The fair value of cash, accounts receivable, reclamation fund, accounts payable and accrued liabilities and dividends payable approximate their carrying amount due to the short-term nature of those instruments. The fair value of the amounts drawn on bank credit facilities is equal to its carrying amount as the facility bears interest at floating rates and credit spreads within the facility are indicative of market rates. These financial instruments are classified as financial assets and liabilities at amortized cost and are reported at amortized cost. The following table summarizes the carrying value of the Company's remaining financial assets and liabilities as compared to their respective fair values as of June 30, 2014: June 30, 2014 Carrying Value June 30, 2014 Fair Value Quoted prices in active markets for identical assets (Level1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) ($000s) Financial assets Derivatives - - Long-term investments (1) - Financial liabilities Derivatives - - Senior guaranteed notes (2) - Long-term investments are comprised of equity securities in public and private upstream oil and gas companies. The senior guaranteed notes are classified as financial liabilities at amortized cost and are reported at amortized cost. The notes denominated in US dollars are translated to Canadian dollars at the period end exchange rate. The fair value of the notes is calculated based on current interest rates and is not recorded in the financial statements. CRESCENT POINT ENERGY CORP. 15 The following table summarizes the carrying value of the Company's remaining financial assets and liabilities as compared to their respective fair values as of December 31, 2013: December31, 2013 Carrying Value December31, 2013 Fair Value Quoted prices in active markets for identical assets (Level1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) ($000s) Financial assets Derivatives - - Long-term investments (1) - Financial liabilities Derivatives - - Senior guaranteed notes (2) - Long-term investments are comprised of equity securities in public and private upstream oil and gas companies. The senior guaranteed notes are classified as financial liabilities at amortized cost and are reported at amortized cost. The notes denominated in US dollars are translated to Canadian dollars at the period end exchange rate. The fair value of the notes is calculated based on current interest rates and is not recorded in the financial statements. Derivative assets and liabilities Derivative assets and liabilities arise from the use of derivative contracts. The Company's derivative financial instruments are classified as fair value through profit or loss and are reported at fair value with changes in fair value recorded in net income. The following table summarizes the fair value as at June 30, 2014 and the change in fair value for the six months ended June 30, 2014: ($000s) Commodity contracts (1) Interest contracts CCIRS contracts (2) Foreign exchange contracts Total Derivative assets / (liabilities), beginning of period ) ) - ) Acquired through capital acquisitions ) - - - ) Unrealized change in fair value ) Derivative assets / (liabilities), end of period ) Derivative assets, end of period - - Derivative liabilities, end of period ) Includes oil, gas and power contracts. Includes cross currency principal swap contract. The following table summarizes the fair value as at December 31, 2013 and the change in fair value for the year ended December 31, 2013: ($000s) Commodity contracts (1) Interest contracts CCIRS contracts (2) Foreign exchange contracts Total Derivative assets / (liabilities), beginning of year ) Unrealized change in fair value ) ) ) Derivative assets / (liabilities), end of year ) ) - ) Derivative assets, end of year - - Derivative liabilities, end of year ) ) ) - ) Includes oil, gas and power contracts. Includes cross currency principal swap contract. Offsetting Financial Assets and Liabilities Financial assets and liabilities are only offset if the Company has the legal right to offset and intends to settle on a net basis or settle the asset and liability simultaneously. The Company offsets derivative assets and liabilities when the counterparty, commodity, currency and timing of settlement are the same. The following table summarizes the gross asset and liability positions of the CRESCENT POINT ENERGY CORP. 16 Company's financial derivatives by contract that are offset on the balance sheet as at June 30, 2014 and December 31, 2013: June30, 2014 December31, 2013 ($000s) Asset Liability Net Asset Liability Net Gross amount ) Amount offset ) - ) - Net amount ) b) Risks Associated with Financial Assets and Liabilities The Company is exposed to financial risks from its financial assets and liabilities. The financial risks include market risk relating to commodity prices, interest rates and foreign exchange rates as well as credit and liquidity risk. Market Risk Market risk is the risk that the fair value or future cash flows of a derivative will fluctuate because of changes in market prices. Market risk is comprised of commodity price risk, interest rate risk and foreign exchange risk as discussed below. Commodity Price Risk The Company is exposed to commodity price risk on crude oil and natural gas revenues as well as power on electricity consumption. As a means to mitigate the exposure to commodity price volatility, the Company has entered into various derivative agreements and physical contracts. The use of derivative instruments is governed under formal policies and is subject to limits established by the Board of Directors. Crude oil - To partially mitigate exposure to crude oil commodity price risk, the Company enters into option contracts and swaps, which manage the Cdn$ WTI price fluctuations. The Company also enters physical delivery and derivative WTI price differential contracts which manage the spread between US$ WTI and various stream prices. The Company manages physical delivery contracts on a month-to-month spot and on a term contract basis. As at June 30, 2014, Crescent Point had committed, on a term contract basis, to deliver an average of approximately 12,200 bbl/d of crude oil from July 2014 to March 2015. Natural gas - To partially mitigate exposure to natural gas commodity price risk, the Company enters into AECO natural gas swaps, which manage the AECO natural gas price fluctuations. Power - To partially mitigate exposure to electricity price changes, the Company may enter into swaps or fixed price physical delivery contracts which fix the power price. The following table summarizes the sensitivity of the fair value of the Company's derivative positions as at June 30, 2014 and June 30, 2013 to fluctuations in commodity prices or differentials, with all other variables held constant. When assessing the potential impact of these commodity price or differential changes, the Company believes 10 percent volatility is a reasonable measure. Fluctuations in commodity prices or differentials potentially would have resulted in unrealized gains (losses) impacting income before tax as follows: Impact on Income Before Tax Impact on Income Before Tax ($000s) Three and six months ended June 30, 2014 Three and six months ended June 30, 2013 Increase 10% Decrease 10% Increase 10% Decrease 10% Commodity price Crude oil ) ) Natural gas ) ) Power ) ) Differential Crude oil ) 60 ) Interest Rate Risk The Company is exposed to interest rate risk on bank credit facilities to the extent of changes in the prime interest rate. For the three and six months ended June 30, 2014, a one percent increase or decrease in the interest rate on floating rate debt would have amounted to a $2.3 million and $4.6 million, respectively, impact on income before tax. CRESCENT POINT ENERGY CORP. 17 The Company partially mitigates its exposure to interest rate changes by entering into interest rate swap transactions. The following sensitivities show the resulting unrealized gains (losses) and the impact on income before tax of the respective changes in the applicable forward interest rates as at June 30, 2014 and June 30, 2013 with all other variables held constant: Impact on Income Before Tax Impact on Income Before Tax ($000s) Three and six months ended June 30, 2014 Three and six months ended June 30, 2013 Forward interest rates Increase 10% Decrease 10% Increase 10% Decrease 10% Interest rate swaps ) ) Foreign Exchange Risk Foreign exchange risk arises from changes in foreign exchange rates that may affect the fair value or future cash flows of the Company's financial assets or liabilities. As the Company operates in Canada and the U.S., fluctuations in the exchange rate between the US/Canadian dollars can have a significant effect on reported results. The Company is exposed to foreign exchange risk in relation to its US dollar denominated senior guaranteed notes, investment in U.S. subsidiaries and in relation to its crude oil sales. Concurrent with the issuance of US$1.26 billion senior guaranteed notes, the Company entered into CCIRS with a syndicate of financial institutions. Under the terms of the CCIRS, the US dollar amount of the notes was fixed for purposes of interest and principal repayments at a notional amount of $1.29 billion. Concurrent with the issuance of US$30.0 million senior guaranteed notes, the Company entered a cross currency principal swap which fixed the principal repayment at a notional amount of $32.2 million. The Company can partially mitigate its exposure to foreign exchange rate changes by entering into US dollar swaps. To partially mitigate the foreign exchange risk relating to crude oil sales, the Company has fixed crude oil contracts to settle in Cdn$ WTI. The following sensitivities show the resulting unrealized gains (losses) and the impact on income before tax of the respective changes in the period end and applicable forward foreign exchange rates at June 30, 2014 and June 30, 2013 with all other variables held constant: Impact on Income Before Tax Impact on Income Before Tax ($000s) Exchange Rate Three and six months ended June 30, 2014 Three and six months ended June 30, 2013 Cdn$ relative to US$ Increase 10% Decrease 10% Increase 10% Decrease 10% US dollar swaps Forward ) ) US dollar senior guaranteed notes Period End ) ) Cross currency interest rate swaps Forward ) ) Cross currency principal swaps Forward ) ) Credit Risk Credit risk is the risk that one party to a financial instrument will cause a financial loss for the other party by failing to discharge an obligation. A substantial portion of the Company's accounts receivable are with customers in the oil and gas industry and are subject to normal industry credit risks. The Company monitors the creditworthiness and concentration of credit with customers of its physical oil and gas sales. The Company is authorized to transact derivative contracts with counterparties rated A (or equivalent) or better, based on the lowest rating of the three ratings providers. Should one of the Company's financial counterparties be downgraded below the A rating limit, the Chief Financial Officer will advise the Audit Committee and provide recommendations to minimize the Company's credit risk to that counterparty. The maximum credit exposure associated with accounts receivable is the total carrying amount and the maximum exposure associated with the derivative instruments approximates their fair value. To further mitigate credit risk associated with its physical sales portfolio, Crescent Point has secured credit insurance from a global credit insurance provider. This policy provides credit coverage for approximately 35 percent of the Company's physical sales portfolio. Crescent Point believes this insurance policy is a prudent component of its formal credit policies and procedures. Less than 2 percent of the Company's accounts receivable balance at June 30, 2014 is outstanding for more than 90 days and the Company considers the entire balance to be collectible. CRESCENT POINT ENERGY CORP. 18 Liquidity Risk The timing of undiscounted cash outflows relating to the financial liabilities outstanding at June 30, 2014 is outlined in the table below: ($000s) 1 year 2 to 3 years 4 to 5 years More than 5 years Total Accounts payable and accrued liabilities - - - Dividends payable - - - Derivative liabilities (1) - - Senior guaranteed notes (2) Bank credit facilities (3) - - - These amounts exclude undiscounted cash outflows pursuant to the CCIRS and cross currency principal swaps. These amounts include the notional principal and interest payments pursuant to the CCIRS and cross currency principal swaps, which fix the amounts due in Canadian dollars. These amounts exclude interest payable on amounts drawn on the bank credit facilities. Liquidity risk is the risk that the Company will encounter difficulty in meeting obligations associated with financial liabilities. The Company manages its liquidity risk through cash and debt management. As disclosed in Note 15, Crescent Point targets an average net debt to funds flow from operations ratio of approximately 1.0 times. In managing liquidity risk, the Company has access to a wide range of funding at competitive rates through capital markets and banks. At June 30, 2014, the Company had available unused borrowing capacity on bank credit facilities of approximately $973.3 million, including $3.9 million letters of credit drawn on the facility. Crescent Point believes it has sufficient funding to meet its foreseeable spending requirements. Included in the Company's bank credit facilities balance of $1.12 billion at June 30, 2014 (December 31, 2013 - $546.6 million) are obligations of $1.02 billion (December 31, 2013 - $460.0 million) of bankers' acceptances, obligations of $102.8 million (December 31, 2013 - $89.8 million) for borrowings under the operating and syndicated prime loans, partially offset by prepaid interest on bankers' acceptances of $1.8 million (December 31, 2013 - $1.1 million) and prepaid credit facility renewal fees of $1.4 million (December 31, 2013 - $2.1 million). These amounts are fully supported and management expects that they will continue to be supported by revolving credit facilities that have no repayment requirements until maturity, other than interest. c) Derivative Contracts The Company enters into fixed price oil, gas, power, foreign currency, interest rate, cross currency interest rate, cross currency principal and crude oil differential contracts to manage its exposure to fluctuations in the price of crude oil, gas, power, foreign exchange and interest on debt. The following is a summary of the derivative contracts in place as at June 30, 2014: Financial WTI Crude Oil Derivative Contracts –Canadian Dollar (1) Term Volume (bbls/d) Average Swap Price ($/bbl) Average Collar Sold Call Price ($/bbl) Average Collar Bought Put Price ($/bbl) Average Bought Put Price ($/bbl) Average Put Premium ($/bbl) 2014 July - December - 2017 January - June - The volumes and prices reported are the weighted average volumes and prices for the period. Financial WTI Crude Oil Differential Derivative Contracts –Canadian Dollar (1) Term Volume (bbls/d) Contract Basis Fixed Differential ($/bbl) 2014 July - December Basis Swap WCS ) The volumes and prices reported are the weighted average volumes and prices for the period. CRESCENT POINT ENERGY CORP. 19 Financial AECO Natural Gas Derivative Contracts – Canadian Dollar (1) Average Volume (GJ/d) Average Swap Price ($/GJ) Term 2014 July - December 2017 January - March The volumes and prices reported are the weighted average volumes and prices for the period. Financial Power Derivative Contracts – Canadian Dollar Volume (MW/h) Fixed Rate ($/MW/h) Term Contract 2014 July - December Swap Swap Foreign Exchange Forward Contracts (1) Amount (US$) Cdn$/US$ Settlement Date Contract July 3, 2014 Swap August 5, 2014 Swap September 4, 2014 Swap October 3, 2014 Swap November 4, 2014 Swap December 3, 2014 Swap The amounts and exchange rates reported are the weighted average amounts and exchange rates for the period. Financial Interest Rate Derivative Contracts – Canadian Dollar Notional Principal Fixed Annual Rate (%) Term Contract July 2014 – May 2015 Swap July 2014 – May 2015 Swap July 2014 – May 2015 Swap July 2014 – June 2015 Swap July 2014 – July 2015 Swap Financial Cross Currency Interest Rate Derivative Contracts Term Contract Receive Notional Principal (US$) Fixed Annual Rate (US%) Pay Notional Principal (Cdn$) Fixed Annual Rate (Cdn%) July 2014 – March 2015 Swap July 2014 – April 2016 Swap July 2014 – March 2017 Swap July 2014 – April 2018 Swap July 2014 – June 2018 Swap July 2014 – May 2019 Swap July 2014 – March 2020 Swap July 2014 – April 2021 Swap July 2014 – June 2021 Swap July 2014 – May 2022 Swap July 2014 – June 2023 Swap July 2014 – June 2024 Swap CRESCENT POINT ENERGY CORP. 20 Financial Cross Currency Principal Derivative Contracts Settlement Date Contract Receive Notional Principal (US$) Pay Notional Principal (Cdn$) May22, 2022 Swap Concurrent with the issuance of US$1.26 billion senior guaranteed notes, the Company entered into CCIRS with a syndicate of financial institutions. Under the terms of the CCIRS, the US dollar amount of the notes was fixed for purposes of interest and principal repayments at a notional amount of $1.29 billion. Concurrent with the issuance of US$30.0 million senior guaranteed notes, the Company entered a cross currency principal swap which fixed the principal repayment at a notional amount of $32.2 million. RELATED PARTY TRANSACTIONS All related party transactions are recorded at the exchange amount. During the three and six months ended June 30, 2014, Crescent Point recorded $0.2 million and $0.5 million, respectively, (June 30, 2013 - $0.3 million and $0.5 million, respectively) of legal fees in the normal course of business to a law firm of which a partner is the Company's corporate secretary. Crescent Point also recorded $0.1 million and $0.1 million during the three and six months, respectively, ended June 30, 2014 (June 30, 2013 - $0.1 million and $0.3 million, respectively) of legal fees in the normal course of business to a law firm of which a partner is a director of the Company. SUPPLEMENTAL DISCLOSURES Cash Flow Statement Presentation Three months ended June 30 Six months ended June 30 ($000s) Operating activities Changes in non-cash working capital: Accounts receivable ) ) Prepaids and deposits ) Accounts payable and accrued liabilities ) ) Other long-term liabilities - - ) ) Investing activities Changes in non-cash working capital: Accounts receivable ) ) Accounts payable and accrued liabilities ) Financing activities Changes in non-cash working capital: Dividends payable GEOGRAPHICAL DISCLOSURE As at June 30, 2014, Crescent Point's non-current assets related to the U.S. foreign operations is $1.7 billion (December 31, 2013 - $1.6 billion). For the three and six months ended June 30, 2014, Crescent Point's oil and gas revenue related to the U.S. foreign operations is $93.4 million and $179.2 million, respectively (June 30, 2013 - $77.6 million and $145.6 million, respectively). CRESCENT POINT ENERGY CORP. 21 SUBSEQUENT EVENTS Share Purchase and Sale Agreement to acquire T. Bird Oil Ltd. On July 18, 2014, Crescent Point entered a share purchase and sale agreement to acquire all of the issued and outstanding shares of T. Bird Oil Ltd. (“T. Bird”), a private oil and gas company with properties in southeast Saskatchewan and Manitoba.Total consideration is estimated to be approximately $88.0 million, including the issuance of approximately 1.5 million common shares plus assumed net debt.The T. Bird acquisition is expected to close on or about August 13, 2014. Acquisition of Viewfield Bakken and Flat Lake Assets On July 30, 2014, Crescent Point completed the acquisition of certain assets in the Viewfield Bakken and Flat Lake resource plays in southeast Saskatchewan for cash consideration of $99.1 million. Increase in Combined Credit Facilities On August 12, 2014, the total amount available under the Company’s syndicated credit facility and operating credit facility was increased to a total of $2.6 billion.Refer to Note 10 for additional information on the combined credit facilities. CRESCENT POINT ENERGY CORP. 22 Directors Peter Bannister, Chairman (1) (3) Rene Amirault (2) (4) Ken Cugnet (3) (4) (5) Hugh Gillard (1) (2) (5) Robert Heinemann (2) (3) (5) Gerald Romanzin (1) (2) Scott Saxberg (4) Greg Turnbull (3) (5) (1)Member of the Audit Committee of the Board of Directors (2)Member of the Compensation Committee of the Board of Directors (3)Member of the Reserves Committee of the Board of Directors (4)Member of the Health, Safety and Environment Committee of the Board of Directors (5)Member of the Corporate Governance and Nominating Committee Officers Scott Saxberg President and Chief Executive Officer Greg Tisdale Chief Financial Officer C. Neil Smith Chief Operating Officer Brad Borggard Vice President, Corporate Planning Derek Christie Vice President, Exploration and Geosciences Ryan Gritzfeldt Vice President, Engineering and Business Development East Ken Lamont Vice President, Finance and Treasurer Tamara MacDonald Vice President, Land Trent Stangl Vice President, Marketing and Investor Relations Steve Toews Vice President, Engineering and Business Development West Mark Eade Corporate Secretary Head Office Suite 2800, 111 - 5th Avenue S.W. Calgary, Alberta T2P 3Y6 Tel: (403) 693-0020 Fax: (403) 693-0070 Toll Free: (888) 693-0020 Banker The Bank of Nova Scotia Calgary, Alberta Auditor PricewaterhouseCoopers LLP Calgary, Alberta Legal Counsel Norton Rose Fulbright Canada LLP Calgary, Alberta Evaluation Engineers GLJ Petroleum Consultants Ltd. Calgary, Alberta Sproule Associates Ltd. Calgary, Alberta Registrar and Transfer Agent Investors are encouraged to contact Crescent Point's Registrar and Transfer Agent for information regarding their security holdings: Olympia Trust Company 2300, 125 - 9th Avenue S.E. Calgary, Alberta T2G 0P6 Tel: (403) 261-0900 Stock Exchanges Toronto Stock Exchange - TSX New York Stock Exchange - NYSE Stock Symbol CPG Investor Contacts Scott Saxberg President and Chief Executive Officer (403) 693-0020 Greg Tisdale Chief Financial Officer (403) 693-0020 Trent Stangl Vice President, Marketing and Investor Relations (403) 693-0020 CRESCENT POINT ENERGY CORP. 23
